Name: 96/90/EC: Council Decision of 22 January 1996 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  trade policy;  tariff policy
 Date Published: 1996-01-27

 Avis juridique important|31996D009096/90/EC: Council Decision of 22 January 1996 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal Official Journal L 021 , 27/01/1996 P. 0067 - 0068COUNCIL DECISION of 22 January 1996 extending the period of application of Decision 82/530/EEC authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal (96/90/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Protocol 3 to the 1972 Act of Accession, and in particular Article 1 (2) and the second paragraph of Article 5 thereof,Having regard to the proposal from the Commission,Whereas Community rules concerning trade with third countries in agricultural products subject to a common organization of the market apply to the Isle of Man in accordance with Article 1 (2) of Protocol 3 to the 1972 Act of Accession and with Council Regulation (EEC) No 706/73 of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (1);Whereas livestock production is a traditional activity in the Isle of Man and plays a central part in the Island's agriculture;Whereas, prior to the introduction of the common organization of the market in sheepmeat and goatmeat within the Community, the Isle of Man, as part of its local market organization, applied certain mechanisms to control imports of sheepmeat into the Island in order to ensure that the need to supply requirements of trade could be met whilst avoiding distortions in the pattern of sheep production and, indirectly, in cattle production and the Island and in its own agricultural support system;Whereas, therefore, by Decision 82/530/EEC (2), the United Kingdom was authorized to permit the Isle of Man Government to apply a system of special licences for imports of sheepmeat and beef and veal originating in third countries and in the Member States, without prejudice to the measures concerning trade with third countries provided for by Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3) and Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (4); whereas this authorization was granted for a period ending on 31 January 1996;Whereas under the Agreement on Agriculture concluded in the framework of the Uruguay Round of multilateral trade negotiations (5) the Community has undertaken to replace the special trade arrangements with third countries on imports of products in the sheep and beef sector by a system of 0 tariff quotas; whereas this system applies to the Isle of Man, subject to provisions which govern the relationship between the Island and the Community;Whereas it is desirable in the light of experience gained during the application of Decision 82/530/EEC to extend the system of special import licences for a further period with the possibility of further reviewing the situation before the end of that period and without prejudice to the international obligations of the Community;Whereas Article 2 of Decision 82/530/EEC should therefore be amended,HAS ADOPTED THIS DECISION:Article 1 Article 2 of Decision 82/530/EEC is hereby replaced by the following:'Article 2This Decision shall apply until 31 December 2000.Before 1 July 2000 the Commission shall present to the Council a report on the application of the system, together with any proposals for the retention of, or amendment to, this Decision.`Article 2 This Decision is addressed to the United Kingdom.Done at Brussels, 22 January 1996.For the CouncilThe PresidentW. LUCCHETTI(1) OJ No L 68, 15. 3. 1973, p. 1.(2) OJ No L 234, 9. 8. 1982, p. 7. Decision as last amended by Decision 92/153/EEC (OJ No L 65, 11. 3. 1992, p. 33).(3) OJ No L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 424/95 (OJ No L 45, 1. 3. 1995, p. 2).(4) OJ No L 289, 7. 10. 1989, p. 1. Regulation as last amended by Regulation (EC) No 1265/95 (OJ No L 123, 3. 6. 1995, p. 1).(5) OJ No L 336, 23. 12. 1994, p. 22.